Filed 10/27/16
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                          DIVISION FIVE


                                             B268249
S.P.,                                        (Los Angeles County
                                             Super. Ct. No. BF046789)
        Petitioner and Appellant,

        v.

F.G.,

        Respondent.



        APPEAL from an order of the Superior Court of the County
of Los Angeles, Robert E. Willett, Judge. Affirmed.
        Dennis G. Temko, Stephen Temko for Petitioner and
Appellant.
        Jaffe and Clemens, Daniel J. Jaffe, David M. Luboff for
Respondent.
         Petitioner and appellant S.P. (mother) had a child (E.P.)
with respondent F.G. (father). Mother appeals from the trial
court’s child support order requiring father to pay mother
$14,840 per month as well as pay, directly to the providers, E.P.’s
expenses related to extracurricular activities, health, and
education.
         Mother argues the order should be reversed for the
following reasons: (1) the trial court abused its discretion by (a)
using E.P.’s historical and current expenses to determine the
appropriate amount of child support, and (b) failing to properly
consider father’s extraordinarily high income when determining
the appropriate amount of support; (2) there was insufficient
evidence it was in E.P.’s best interest to award support in an
amount that was below the figure calculated under the statewide
uniform guideline; and (3) the trial court erred by failing to state
the reasons why the amount of support ordered was (a) consistent
with the child’s best interest, and (b) different from the guideline
amount. We affirm the order because the trial court rationally
deviated from the guideline and properly ordered support that
was not only in the best interest of E.P., but also provided a
standard of living consistent with that of a financially privileged
child.




                                   2
                  FACTUAL BACKGROUND


      Fourteen-year-old E.P. lived with mother in Pacific
Palisades, California. Father never lived with mother and E.P.,
and never had custody of E.P.
      Mother was an actress who starred in a Swedish reality
television show. Father was a “successful business man,”
“own[ed] an interest in approximately 131 separate entities,” had
a net worth in excess of $400 million, and earned an annual net
income of $4,061,815.
      Shortly after E.P. was born, mother and father agreed
father would financially support E.P. by making monthly
payments of approximately $9,200 to mother.1 Father complied
with the agreement until early 2015, when he increased the
support to $10,000. Father also separately paid for E.P.’s
educational expenses, extracurricular activities, and medical
expenses.




1    Mother’s claim that she was coerced into entering the
agreement was rejected by the trial court.




                                3
                  PROCEDURAL BACKGROUND


      A.    “Proposed Needs” Claimed By Mother
      When E.P. was 10 years old, mother filed a petition in
California to establish the parents’ legal relationship with E.P.,
and more than two years later, filed a request for order (RFO) for
child support from father. The RFO included mother’s
supporting declaration as well as her income and expense
declaration. Mother sought an amount of child support that was
consistent with the statewide guideline provided by Family Code
section 4055.2 Mother made the alternative argument that, if the
court declined to abide by the guideline amount, monthly support
should not be less than $35,000. Mother also requested the trial
court order father to pay all of E.P.’s expenses for medical care,
education, and extracurricular activities. Father argued an
appropriate child support award would be $10,000 per month,
plus educational and medical expenses.
      Mother filed a second income and expense declaration that
was virtually identical to the first one. In it she claimed
“proposed needs” of $78,155 per month, of which she allocated
$69,420 to E.P.




2     Unless otherwise specified, all further statutory references
are to the Family Code.



                                  4
      There were several relevant categories of claimed
needs/expenses asserted by mother and discussed by the parties.
The categories are broken down below and all monetary figures
referenced therein are attributed to claimed monthly expenses.3
      The most significant need claimed by mother was for
housing. E.P. and mother lived in a 2,700 square foot, two-story,
three-bedroom Pacific Palisades house. The rental cost for that
residence was approximately $5,480.4 Mother sought a more
extravagant living arrangement and claimed her expense for
acceptable housing was $34,950 (cost of renting a furnished
home, insurance, gardener, pool service, live-in
housekeeper/assistant, and household supplies), of which she
attributed $32,900 to E.P., including all of the $30,000
anticipated rental expense. Mother declared she was “not
requesting a home that [was] comparable in price to [the home
father] own[ed] and reside[ed] in”—a home that carried a
monthly mortgage expense of $62,020.

3     We have excluded the categories of health care and
education as father was ultimately ordered to pay these expenses
directly to the providers. We have also excluded the claimed need
of $833 for charitable contributions as mother does not contend,
on appeal, that charitable contributions are considered to be a
reasonable need of a child.

4     Although mother testified at her deposition that the
monthly rental cost of the home was $5,470, she stated in her
declaration that it was $5,480.



                                 5
      The second most costly category of need was
“entertainment, gifts and vacation.” Mother calculated these
diversions as requiring $8,300, of which $4,725 was apportioned
to E.P.
      The funding mother claimed was needed for food was less
than the amount for entertainment, gifts, and vacations. In this
respect, mother estimated a total of $6,000 was required for
groceries and “eating out,” of which she allocated $3,100 to E.P.
      Somewhat lesser claimed expenses were for clothing and
dry cleaning ($3,750, all of which mother assigned to E.P.);
automobile, including lease payments for a Mercedes-Benz
GL550, automobile insurance, gasoline, registration and license
fees, automobile club membership, car washing and detailing,
and public parking ($3,371, all of which she attributed to E.P.);
and utilities and phone service ($1,900, of which $1,700 was
allocated to E.P.).
      Finally, there was the category of “other” expenses. The
claimed needs for this category (skin care and “beauty,” hair care,
manicures and pedicures, “massages/spa,” pet care and pet
supplies, toys, books and magazines, Bel Air Bay Club
membership, flowers, and allowance) were valued at $2,790, of
which $2,545 was attributed to E.P. Mother explained E.P.
required $1,200 every month for cosmetology, massages, and spa




                                 6
treatments because E.P. was “extremely beautiful” and mother
knew she would “be a top model.”


      B.      Trial Court’s Order
      The trial court heard mother’s RFO without taking
testimony and, just over two weeks later, issued its order. It
acknowledged the parties had agreed to the information that was
inputted into the DissoMaster5 and calculated a guideline
support amount of $40,882. The trial court deviated from that
figure and ordered father to pay child support of $14,840 per
month and, in addition, to pay directly to the providers all
reasonable medical expenses for E.P., including medical
insurance premiums and all of her private school tuition, school
expenses, and reasonably incurred expenses for extracurricular
activities.
      In support of the order, the trial court provided a detailed
written explanation for the ruling, which we quote at length:
“[T]he current arrangement for support which has been in effect
for many years beyond 2002, is not the result of coercion or
threats by [f]ather. It is not credible to this court that [m]other


5     “The DissoMaster is one of two privately developed
computer programs used to calculate guideline child support as
required by section 4055, which involves, literally, an algebraic
formula.” (In re Marriage of Schulze (1997) 60 Cal.App.4th 519,
523-524, fn. 2.)



                                  7
has accepted the support payments until recently on account of
asserted threats made when [E.P.] was an infant.
      “[¶] . . . [¶]
      “Neither of [mother’s income and expense declarations] set
out any current expenses for [E.P.], save perhaps medical
insurance provided by [m]other . . . .
      “[¶] . . . [¶]
      “Some of [m]other’s ‘Proposed Needs’ appear to have no
factual support or appear purposely inflated and facially
unreasonable. While [m]other estimates summer camp at
$10,000 annually ($833/month), she acknowledges [E.P.] does not
attend summer camp. Mother testified at deposition that she and
[E.P.] have lived in their home since 2010, but that it is
‘extremely rundown.’ No specificity for that characterization has
been offered. No evidence was offered that she has attempted to
find a comparably priced home that isn’t ‘rundown.’ Some of the
proposed expenses are simply without any plausible evidentiary
foundation. . . .
      “[¶] . . . [¶]
      “The court notes that [m]other offers no evidence that any
of [E.P.]’s needs are not currently being met. This observation is
not intended to suggest that [m]other carries any burden to prove
that current needs are not being met and the court acknowledges
she has no such burden.




                                  8
      “Father offers no evidence of what are [E.P.]’s reasonable
needs, apart from what has been the conduct of the parties
[regarding father’s payments].
      “The evidence does not provide a calculable monthly
expense [f]ather has paid annually or monthly for [E.P.]’s benefit,
excepting her private school tuition and the $10,000 monthly he
now pays [m]other for his daughter’s support.
      “The court finds on the totality of the evidence that the
conduct of the parties over the last several years is some evidence
of the reasonable needs for [E.P.]’s support. Specifically,
[f]ather’s payment of $9,200 monthly (recently increased to
$10,000) and his payment of all [E.P.]’s educational, extra-
curricular and medical expenses reflects a consensual
arrangement between the parties for her care.
      “[T]he continuation of [father’s payment] arrangement over
the years is some evidence of the parties’ beliefs that [E.P.]’s
reasonable needs were being met. . . .
      “[¶] . . . [¶]
      “Considering all of the evidence, including the ‘Proposed
Needs’ [m]other has identified, the court finds that the following
monthly expenses are reasonable and consistent with [section]
4053 principles: all housing rental expense currently incurred by




                                  9
[m]other is fairly attributable to [E.P.]’s needs ($5740);[6] while
the fair inference is that the ‘Proposed Needs’ attributable to
[E.P.] for Utilities/Phone ($1700) are proposed for a more
expensive home, the court will adopt those as a proxy for
reasonable expenses for those categories; and, the household
grocery and ‘Eating Out’ expense ($2900) mother proposes for
[E.P.] In addition, some reasonable monthly amount for
vacations and entertainment ($2000), auto expense ($700),
clothing and dry cleaning ($1000) and ‘Other’ ($700), are also
found to be reasonable and consistent with [E.P.]’s best interests.
The amounts total $14,840 monthly, exclusive of medical and
educational expenses. These amounts are found by the court to
be consistent with [f]ather’s station in life . . . .
      “Based on the evidence the court finds that the appropriate
child support payable directly by [f]ather to [m]other shall be
$14,840 monthly; in addition, [f]ather shall pay directly to the
providers all reasonably necessary medical expenses for [E.P.],
including medical insurance premiums. As child support add-
ons, [f]ather shall pay all of [E.P.]’s private school tuition and
school expenses and reasonably incurred extra-curricular
expenses. The court finds that such amounts are a substantial


6     It appears the trial court transposed the numbers
constituting the actual housing rental in E.P.’s favor by $270 per
month; as noted above, mother testified that the monthly rent
was $5,470.



                                    10
increase over the amounts currently being paid, these higher
amounts will supply [E.P.] with a high/affluent standard of
living, and will meet her reasonable needs, taking into account
all of the evidence and the . . . [s]ection 4053 principles required
to be considered. . . . The court finds that ordering support as set
forth herein is consistent with [E.P.]’s best interests.
      “Considering the parents’ stations in life, and particularly
[f]ather’s station in life and the principles articulated in [section]
4053, particularly [section] 4053[, subdivision] (f), the court . . .
determines that the amount of support ordered herein is
consistent with [E.P.]’s best interests. . . .
      “The court concludes, given all the evidence, the
presumption that the guideline amount of $40,882 is correct has
been rebutted by a preponderance of admissible evidence and the
court concludes that amount would be unjust or inappropriate
because [f]ather has an extraordinarily high income and the
guideline amount for child support ‘would exceed the needs of the’
child. . . . In so concluding, the court finds that it has adhered to
the principles set forth in [section] 4053.
      “The court has set forth its reasons herein for the amount
of support differing from guideline . . . and its reasons the
amount of support ordered is consistent with the best interests of
the child . . . . For purposes of completeness, the court finds that




                                   11
[f]ather has zero percentage of time as the child’s primary
physical custodian compared to [m]other. . . .”7


                              DISCUSSION


      A.    Applicable Law
      “‘California has a strong public policy in favor of adequate
child support. [Citations.] That policy is expressed in statutes
embodying the statewide uniform child support guideline.
(See . . . §§ 4050-4076.) “The guideline seeks to place the
interests of children as the state’s top priority.” (§ 4053, subd.
(e).) In setting guideline support, the courts are required to
adhere to certain principles, including these: “A parent’s first
and principal obligation is to support his or her minor children
according to the parent’s circumstances and station in life.” (§
4053, subd. (a).) “Each parent should pay for the support of the
children according to his or her ability.” (§ 4053, subd. (d).)


7      The trial court referenced several sections of the Family
Code in its order, some of which we have included in the quoted
passage. However, we have omitted several fragments of Family
Code citations because, while they inform us of the statutes upon
which the trial court relied, they are not consistent with the form
provided in the California Style Manual. The citations we have
omitted indicate that, in addition to the statutes referenced in the
quoted text, the trial court relied on sections 4055, subdivision
(b), 4056, subdivisions (a) and (b), and 4057, subdivisions (a) and
(b).



                                 12
“Children should share in the standard of living of both parents.
Child support may therefore appropriately improve the standard
of living of the custodial household to improve the lives of the
children.” (§ 4053, subd. (f).)’ [Citation.]” (In re Marriage of
Sorge (2012) 202 Cal.App.4th 626, 640, quoting In re Marriage of
Cheriton (2001) 92 Cal.App.4th 269, 283 (Cheriton); In re
Marriage of Cryer (2011) 198 Cal.App.4th 1039, 1048 (Cryer).)
      The “‘statewide uniform guideline’ [under section 4055]
determin[es] child support according to a complex formula[8]
based on each parent’s income and custodial time with the child.
[Citations.]” (In re Marriage of McHugh (2014) 231 Cal.App.4th
1238, 1245; see also In re Marriage of Hall (2000) 81 Cal.App.4th
313, 317.) “The term ‘guideline,’ however, is a euphemism” (In re
Marriage of Hubner (2001) 94 Cal.App.4th 175, 183 (Hubner))
because the amount generated by the guideline formula is


8     The formula for determining child support is CS = K[HN -
(H %)(TN)]. (§ 4055, subd. (a).) CS is the child support amount,
K is the amount of both parents’ income to be allocated for child
support, HN is the high earner’s net monthly disposable income,
H percent is the approximate percentage of time during which
the high earning parent will have primary physical responsibility
for the child, and TN is the total net monthly disposable income
of both parents. (§ 4055, subd. (b); DaSilva v. DaSilva (2004) 119
Cal.App.4th 1030, 1032-1033.) “Determining child support under
the guidelines has been criticized as a ‘complex and unduly costly’
process ‘which requires the use of a computer and which is not
understood by anyone, least of all the affected parties.’”
(Cheriton, supra, 92 Cal.App.4th at p. 284.)



                                 13
presumptively correct (§§ 4053, subd. (k), 4057, subd. (a)). Under
section 4057, the guideline figure “is a rebuttable presumption
affecting the burden of proof and may be rebutted by admissible
evidence showing that application of the formula would be unjust
or inappropriate in the particular case, consistent with the
[policy] principles set forth in Section 4053.” (§ 4057, subd. (b).)
      The amount of child support may vary from the guideline
when the parent paying the support “has an extraordinarily high
income and the amount determined under the formula would
exceed the needs of the children.” (§ 4057, subd. (b)(3).) “When
the extraordinarily high earning supporting parent seeks a
downward departure from a presumptively correct guideline
amount, it is that parent’s ‘burden to establish application of the
formula would be unjust or inappropriate,’ and the lower award
would be consistent with the child’s best interests.” (Hubner,
supra, 94 Cal.App.4th at p. 183; see also In re Marriage of
Wittgrove (2004) 120 Cal.App.4th 1317, 1328; §§ 4053, subd. (k),
4056, subd. (a)(3), 4057; & Evid. Code, § 500.) A party’s burden of
proof may be satisfied with evidence supplied by the party
without the burden. (Perotti v. Sampson (1958) 163 Cal.App.2d
280, 283.)
      “What constitutes reasonable needs for a child varies with
the circumstances of the parties.” (In re Marriage of Chandler
(1997) 60 Cal.App.4th 124, 129.) “[I]n the case of wealthy




                                  14
parents . . . the well-established principle [is] that the ‘child’s
need is measured by the parents’ current station in life.’
[Citations.]” (Cheriton, supra, 92 Cal.App.4th at p. 293; accord,
Cryer, supra, 198 Cal.App.4th at p. 1050.) A child “‘“is entitled to
be supported in a style and condition consonant with the position
in society of its parents.” [Citation.] “The father’s duty of
support for his children does not end with the furnishing of mere
necessities if he is able to afford more.” [Citation.]’ [Citation.]
‘“Clearly where the child has a wealthy parent, that child is
entitled to, and therefore ‘needs’ something more than the bare
necessities of life.”’ [Citation.] [A] parent’s ‘ability’ to support a
child may depend upon whether the supporting parent is merely
rich or is very rich, and ‘this discrepancy can affect the [trial
court’s determination as to the] child’s needs.’ [Citation.]”
(Hubner, supra, 94 Cal.App.4th at p. 187.)


      B.     Historical and Current Expenses
      Mother contends the trial court abused its discretion in
awarding child support to E.P. because it based the award on
E.P.’s historical expenses paid by father without properly
factoring father’s wealth into the equation. She also argues the
trial court improperly considered current out-of-pocket costs to
support E.P., but not potential future expenses. As explained
below, the trial court did not abuse its discretion.




                                   15
            1.     Standard of Review
      A child support award will not be overturned absent a
showing of a clear abuse of discretion resulting in prejudicial
error. (In re Marriage of Calcaterra & Badakhsh (2005) 132
Cal.App.4th 28, 34.) “[W]e do not substitute our judgment for
that of the trial court, and we will disturb the trial court’s
decision only if no judge could have reasonably made the
challenged decision.” (Cryer, supra, 198 Cal.App.4th at pp. 1046-
1047; see also In re Marriage of Henry (2005) 126 Cal.App.4th
111, 116.) In reviewing a child support order, however, “‘we are
mindful that “determination of a child support obligation is a
highly regulated area of the law, and the only discretion a trial
court possesses is the discretion provided by statute or rule.”
[Citation.]’ [Citation.]” (In re Marriage of Williamson (2014) 226
Cal.App.4th 1303, 1312; see also Cryer, supra, 198 Cal.App.4th at
p. 1047.)


            2.     Analysis


                   a.    Historical Expenses and Father’s Wealth
      A trial court’s assumption that a child’s historical expenses
define the child’s need can be “erroneous in the case of wealthy
parents, because it ignores the well-established principle the
‘child’s need is measured by the parents’ current station in life.’




                                  16
[Citations.]” (Cheriton, supra, 92 Cal.App.4th at p. 293.) But,
contrary to mother’s assertion, the trial court did not assume that
E.P.’s needs were defined by the historical expenses paid by
father.
      The trial court stated the conduct of the parties, including
the historical payments made by father, was merely “some
evidence of the reasonable needs for [E.P.]’s support,” and was
only “some evidence of the parties’ beliefs that [E.P.]’s reasonable
needs were being met.” (Italics added.) Indeed, the trial court
awarded child support paid to mother (as opposed to providers) in
an amount that was approximately 50 percent higher than father
had been voluntarily paying mother for 13 years.
      In determining the amount of monthly child support
($14,840), the trial court awarded the full amount requested by
mother for some expenses and discounted amounts requested by
mother for other expenses. The trial court specifically stated the
amount awarded for child support was “consistent with [f]ather’s
station in life.” Although mother contends E.P. was entitled to a
support award “where historical monies played no role,” (italics
added) she fails to cite any authority supporting that
proposition.9


9     Mother’s reliance on Cheriton, supra, 92 Cal.App.4th at
page 293 and In re Marriage of Catalano (1988) 204 Cal.App.3d
543, 551 is misplaced. Those cases do not stand for the
proposition asserted by mother that historical monies paid for



                                 17
                  b.     Current Expenses
      The record does not support mother’s claim that the trial
court ignored E.P.’s potential future expenses in determining
E.P.’s reasonable needs. As stated, mother proposed father fund
a much larger and more lavish home than the Pacific Palisades
home in which she and E.P. resided. Obviously, a similarly
located larger home would generate higher utility bills. In this
respect, the trial court awarded all of mother’s proposed needs for
E.P. concerning utilities and phone service despite making the
reasonable inference (not disputed by mother) that those
expenses corresponded to a larger home, not the current bills for
the Pacific Palisades home.
      The award for expenses related to extracurricular activities
was similarly independent of current costs. In this category of
the income and expense declaration, mother listed a number of
activities including, but not limited to, dance lessons, singing
lessons, horseback riding, and summer camp. There is no
evidence in the record demonstrating E.P. had an interest in

child support or historical expenses play no role in calculating
child support. Instead, they hold a child’s historical expenses do
not define the child’s current needs (Cheriton, supra, 92
Cal.App.4th at p. 293) and a trial court may not limit increases in
child support to the standard of living enjoyed before or during
the marriage (In re Marriage of Catalano, supra, 204 Cal.App.3d
at p. 551). Here, the trial court did not limit the child support to
either an amount paid by father in the past or E.P.’s historical
expenses.



                                 18
horseback riding or had attended summer camp, and the trial
court recognized as much. Nonetheless, the trial court broadly
ordered father to pay expenses reasonably incurred for future
extracurricular activities. On appeal, father does not dispute
that, if E.P. is (or becomes) interested in such activities, he is (or
will be) required to pay the reasonable costs associated with
them. Indeed, at oral argument before this court father’s counsel
emphasized, “[I]f E.P. needs dance lessons or singing lessons,
whatever, it’s covered.” The award for extracurricular activities
was in no sense limited to current expenditures.
      Finally, the trial court awarded nearly the full amount
requested by mother ($2,900 of the claimed $3,100) for groceries
and “eating out.” Mother never made the representation that the
$3,100 figure was what she was currently spending on these
items. In fact, the trial court specifically acknowledged, without
any objection or dispute by mother, that this category on mother’s
income and expense declarations, as well as some others, did not
reflect current out-of-pocket costs.
      While we recognize the trial court awarded support for
housing in an amount commensurate with the amount currently
being paid by mother for rental of the Pacific Palisades home, we
are not inclined to interpret that ruling as the product of the trial
court’s failure to consider the other evidence regarding the
appropriate need, both present and future, for a suitable home.




                                  19
The trial court indicated it “[c]onsidered all of the evidence,
including the ‘Proposed Needs’ [m]other . . . identified . . . .” We
accept that representation and, in reviewing the support order in
its totality, it is clear that the trial court did not exclude from
consideration the need to cover future costs. Mother identifies
nothing specific in the record to indicate otherwise.


      C.     Sufficiency of the Evidence
      Mother contends there was insufficient evidence that the
below-guideline child support award was in E.P.’s best interest.
In making this argument, mother focuses on the legitimacy of her
claimed expenses. Mother’s claim lacks merit.


             1.    Standard of Review
      We review factual findings regarding a child support award
for substantial evidence. (Cryer, supra, 198 Cal.App.4th at p.
1047; In re Marriage of Chandler, supra, 60 Cal.App.4th at p.
128.) That review requires us to consider the record in a light
most favorable to the respondent, and to presume the existence of
every fact that reasonably could be deduced from the evidence.
(Bickel v. City of Piedmont (1997) 16 Cal.4th 1040, 1053,
superseded by statute on other grounds as stated in Eller Media
Co. v. City of Los Angeles (2001) 87 Cal.App.4th 1217, 1219, fn.
3.)




                                  20
            2.     Analysis
      There was sufficient evidence from which a reasonable trier
of fact could have concluded, as the trial court did, that the
monthly support figure dictated by the guideline ($40,882) would
be inappropriate and a lower award would be consistent with the
E.P.’s best interest.
      While the trial court awarded substantial sums for
categories such as vacations and entertainment ($2,000/month)
and groceries and restaurant meals ($2,900/month), it rationally
concluded some of mother’s proposed expenses were
unreasonable. As noted, the trial court’s most significant
departure from mother’s claimed expense was in the category of
E.P.’s housing. Mother stated that in order to meet the proposed
need for appropriately furnished housing, father would have to
pay $30,000 per month as rental cost. But, there was evidence
the $30,000 figure was partly based on homes mother identified
on the market with five to six bedrooms, and up to seven
bathrooms. Some of those homes also had amenities such as a
chef’s kitchen, a guest house, hand-painted ceilings, a home
theater, a wine cellar, and/or a salt water pool. Although mother
described her residence as being an “extremely run down [sic]
house,” mother’s assessment was undercut by photographs of the
home submitted by father, as well as the fact that a production
studio used the home to film mother’s reality television show.




                                 21
The trial court could have reasonably concluded that a home
rental expense of $30,000 per month would exceed the reasonable
needs of a wealthy parent’s child, and therefore would not be in
E.P.’s best interest.
      The trial court properly declined to rubber stamp mother’s
claimed needs or to simply defer to the guideline amount. It
found “[s]ome of [m]other’s ‘Proposed Needs’ appear to have no
factual support or appear purposely inflated and facially
unreasonable,” and “[s]ome . . . are simply without any plausible
evidentiary foundation. . . .” Mother’s credibility in stating the
proposed needs was a legitimate issue for the trial court. Indeed,
in analyzing a party’s income and expense declaration, it is “the
duty of the trial judge to remain ever vigilant to exaggeration and
falsification. Where such is uncovered the credibility of the
declarant is put in issue as is the probative value of the
declaration.” (In re Marriage of Hoffmeister (1987) 191
Cal.App.3d 351, 362.)
      The mostly arbitrary figures included in mother’s income
and expense declaration, as well as her questionable credibility,
torpedoed her request for the guideline child support or, in the
alternative, a minimum of $35,000. Sufficient evidence
supported the trial court’s downward departure from these
figures.




                                 22
      D.      Trial Court’s Statement of Reasons
      Citing section 4056, mother contends the trial court erred
by failing to state the reasons why the amount of child support
ordered was consistent with the E.P.’s best interest, and why the
ordered child support differed from the amount generated by the
guideline formula. Given the trial court’s detailed explanation of
its reasons for the child support award, there is no merit to this
contention.


              1.   Applicable Law
      Whenever a trial court orders a child support amount that
differs from the guideline amount it is required to state, either in
writing or on the record, “the reasons the support ordered differs
from the guideline formula amount” and why “the support
ordered is consistent with the best interests of the [child].” (§
4056, subd. (a)(2), (3).) The trial court must “render the specified
information sua sponte when deviating from the guideline
formula.” (Rojas v. Mitchell (1996) 50 Cal.App.4th 1445, 1450.)
The statement of reasons contemplated by section 4056,
subdivision (a)(3) is not just a conclusory finding that the
variance from presumptively-correct formula support is in a
child’s best interest. The trial court must articulate why the
deviation is in the child’s best interest. (McGinley v. Herman
(1996) 50 Cal.App.4th 936, 945.) A “child support order[] that




                                 23
deviate[s] from the presumptively-correct formula amount
without an accompanying [section 4056, subdivision (a)]
statement of information and reasons will be reversed on
appeal . . . unless the requisite findings can be implied from the
record . . . .” (Hogoboom & King, Cal. Practice Guide: Family
Law (The Rutter Group 2016) ¶ 6:498 pp. 6-299 to 6-300; see also
Hubner, supra, 94 Cal.App.4th at p. 183; Rojas v. Mitchell, supra,
50 Cal.App.4th at p. 1450.)


            2.     Analysis
      The trial court applied the principles of section 4053 and
found the amount of child support ordered was consistent with
father’s station in life and in E.P.’s best interest. We have quoted
extensively from the trial court’s order, including its factual
findings. It is not necessary to repeat all of the factual
determinations made by the trial court, but it is worth
recognizing again that the trial court considered father’s
wealth/status and made specific findings that many of mother’s
articulated “proposed needs” were purposely inflated, factually
unsupported, unreasonable, and/or not credible. The trial court
explained its support award was in E.P.’s best interest because it
provided her with a high/affluent standard of living. The parties
were not left without an understanding of why the trial court
deviated from the guideline.




                                 24
                            DISPOSITION


      The trial court’s order is affirmed. F.G. is awarded his
costs on appeal.
      CERTIFIED FOR PUBLICATION




                                           KUMAR, J.



We concur:




             KRIEGLER, Acting P. J.




             BAKER, J.




     Judge of the Superior Court of the County of Los Angeles,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.



                                25